Exhibit 10.19

 

LOGO [g45813g45813.jpg]

 

November 8, 2005

 

Dear Ms. Mather,

 

Google Inc. (the “Company”) is pleased to offer you a position as a member of
the Company’s Board of Directors (the “Board”) effective upon formal approval of
the Board. What follows is some information on the benefits available to you as
a director of the Company (a “Director”).

 

As compensation for your services to the Company, you will be granted two
initial equity grants. The first grant will be an option to purchase 12,000
shares of Google Class A common stock. This will be a non-qualified stock option
with an exercise price equal to the closing fair market value of the underlying
stock on the date of grant. The shares underlying the option will vest at the
rate of 1/5th on the date one year after you commence service as a Director and
an additional 1/60th each month thereafter, subject to your continued service as
a Director on the applicable vesting date. The second grant will be in the form
of 4,700 Google Stock Units (GSUs). Each GSU will entitle you to one share of
Google Class A common stock when the GSU vests. Your GSUs will vest at the rate
of 1/5th on the date one year after you commence service as a Director and an
additional 1/20th each quarter thereafter, subject to your continued service as
a Director on the applicable vesting date. Board grants take place on the first
business day of the month following the date on which the Board approves the
grant and you commence service on the Board. The option and GSUs shall be
subject to the terms and conditions of the Company’s 2004 Stock Plan and their
respective grant agreements, all of which documents are incorporated herein by
reference.

 

You shall also be reimbursed for all reasonable expenses incurred by you in
connection with your services to the Company. All expense reimbursements are in
accordance with established Company policies.

 

Board meetings are generally held on site at the Company quarterly and we would
hope that your schedule would permit you to attend all of the meetings. In
addition, there may be telephonic calls to address special projects that arise
from time to time. The Board has delegated certain duties to other committees on
which you may be asked to serve.

 

Nothing in this offer or the stock option agreement should be construed to
interfere with or otherwise restrict in any way the rights of the Company and
the Company’s stockholders to remove any individual from the Board at any time
in accordance with the provisions of applicable law.

 

This letter sets forth the terms of your service with the Company and supersedes
any prior representations or agreements, whether written or oral. This letter
may not be modified or amended except by a written agreement, signed by an
officer of the Company and by you.



--------------------------------------------------------------------------------

We hope that you find the foregoing terms acceptable. You may indicate your
agreement with these terms and accept this offer by signing and dating both the
enclosed duplicate and original letter and returning them to me.

 

Ann, I am looking forward to you joining the Company’s Board of Directors. I
believe you will make a significant contribution to the Company and will help us
to navigate our way through the future direction of the Company.

 

Sincerely,

Google Inc.

/s/ John L. Hennessey

--------------------------------------------------------------------------------

John L. Hennessey

on behalf of the Nominating Committee

 

ACCEPTED AND AGREED TO this

8th day of November, 2005

/s/ Ann Mather

--------------------------------------------------------------------------------

Ms. Ann Mather